ACCEPTED
                                                                                                03-14-00771-CV
                                                                                                       4263129
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                           2/24/2015 2:53:05 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK

                               NO. 03-14-00771-CV
                                                                             FILED IN
                                          In The                      3rd COURT OF APPEALS
                                                                          AUSTIN, TEXAS

                        Third Court of Appeals                        2/24/2015 2:53:05 PM
                                                                        JEFFREY D. KYLE
                                     AT   AUSTIN, TEXAS                       Clerk


Sanadco Inc., Mahmoud A. Isba, Broadway Grocery, Inc., Shariz, Inc.,
Ruby & Sons Store, Inc., and Rubina Noorani,
                                                      APPELLANTS
                                     VS.

The Office of the Comptroller of Public Accounts; Glenn Hegar, in his
individual and official capacities as Comptroller of Public Accounts for
the State of Texas; and Ken Paxton in his official capacity as Attorney
General of the State of Texas,
                                                             APPELLEES
           __________________________________________________________
                        Appeal From Cause No D-1-GN-13-4352
                    The 200th District Court Of Travis County, Texas
                       The Honorable Charles Ramsay, Presiding
           __________________________________________________________

                  UNOPPOSED MOTION FOR EXTENSION OF TIME
               TO FILE APPELLANTS’ BRIEF IN ACCELERATED APPEAL
           ___________________________________________________________


TO THE HONORABLE THIRD COURT OF APPEALS:

Appellants, SANADCO, INC. ET AL, pursuant to TEX. R. APP. P. 38.6 (d) and 10.5 (b), move
this Honorable Court to extend the time for filing its Appellant’s Brief, and for cause would
show unto the Court the following:
   1. The 200th District Court issued its order denying Appellants’ motion for temporary
       orders in Cause No. D-1-GN-13-4352 on November 13, 2014. On December 3, 2014,
       Appellants timely filed a Notice of Accelerated Appeal from an Interlocutory Order
       Denying a Temporary Injunction. The clerk’s record was filed on January 6, 2015,
       and no Reporter’s Record was filed. By order of this Court, the Appellants’ brief is
       currently due on March 12, 2015. No prior motion for extension of time to file this
       brief has been requested.


   2. Counsel for Appellants is a semi-retired solo practitioner with a home office practice
       and no staff, who maintains a limited practice complicated by diabetes and
       congestive heart failure. This extension of time is being requested because the
       undersigned counsel has not had sufficient time to prepare the Appellants’ Brief due
       to his involvement in an auto accident on December 28, 2014 resulting in counsel’s
       broken neck and rehabilitative treatments.


   3. In addition, counsel is involved in the preparation of a Petition for Review in Case
       No. 15-0101 in the Texas Supreme Court for which an extension of time has been
       granted to March 9, 2015. He is also preparing an as yet unfiled Petition for Writ of
       Mandamus to the Texas Supreme Court from a judgment entered in Cause No. D-1-
       GN-12-003918 on October 23, 2014. These appeals, coupled with the normal press
       of business, have delayed preparation necessary for this appeal.


   4. For these reasons, Appellants respectfully request that the Court grant a 30-
       day extension of time for filing this Appellants’ Brief, creating a new deadline of
       April 13, 2015.


   5. This motion is not being sought for delay, but so that the interests of justice may be
       served.

   WHEREFORE, PREMISES CONSIDERED, Petitioners respectfully move this
Honorable Court to grant this motion for extension of time and extend the time for filing the
Appellants’ Brief in this cause to April 13, 2015.
                                              Respectfully submitted,


Sanadco Inc. and Mahmoud A. Isba, Et Al vs.                                                     2
The Comptroller of Public Accounts, Et Al
                                              Law Office of
                                              Samuel T. Jackson

                                              __/s/ Samuel T Jackson
                                              Texas Bar No. 10495700

                                              PO Box 170633
                                              Arlington, TX 76003-0633
                                              Tel: (512) 692-6260
                                              Fax. 866 -722-9685
                                              jacksonlaw@hotmail.com
                                              ATTORNEY FOR APPELLANTS


                             CERTIFICATE OF CONFERENCE

       I hereby certify that counsel for the parties have conferred concerning this request for
extension of time, and counsel for the Appellees does not oppose this motion.
                                                              _/s/ Samuel T Jackson
                                                              Samuel T. Jackson


                                 CERTIFICATE OF SERVICE
        By my signature above, I hereby certify that a true and correct copy of the above and
foregoing instrument was served on the parties or their attorneys via facsimile, certified mail,
return receipt requested, and/or hand delivery on February 24, 2015, in accordance with the
Texas Rules of Appellate Procedure, to the following:

JACK HOHENGARTEN
Assistant Attorney General
FINANCIAL LITIGATION DIVISION
P.O. Box 12548
Austin, TX 78711-2548
Tel: (512) 475-3503
Fax: (512) 477-2348/480-8327
Email: jack.hohengarten@oag.state.tx.us




Sanadco Inc. and Mahmoud A. Isba, Et Al vs.                                                        3
The Comptroller of Public Accounts, Et Al